Filed 10/18/22 In re Trust W. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re TRUST W. et al., Persons                               B318444
 Coming Under the Juvenile
 Court Law.                                                   (Los Angeles County
                                                              Super. Ct. Nos.
                                                              19CCJP01834A-B)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,
           v.


 DANESHA B.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Jean M. Nelson, Judge. Conditionally
affirmed and remanded.
      Christine E. Johnson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Senior Deputy
County Counsel, for Plaintiff and Respondent.
                            ________________
      Danesha B., the mother of now-six-year-old Trust W. and
now-three-year-old Faith J., appeals the order terminating her
parental rights. The single issue on appeal is whether the
Los Angeles County Department of Children and Family
Services’ failure to fulfill its statutory duty of inquiry under the
Indian Child Welfare Act (25 U.S.C. § 1901 et seq.) (ICWA) and
                                                     1
related California law (Welf. & Inst. Code, § 224.2) constituted
prejudicial error. The Department acknowledges that several
extended family members, including those who were interviewed
on other matters, were not asked about the children’s possible
Indian ancestry. Nonetheless, the Department argues, because it
sent ICWA notices to two federally recognized Indian tribes prior
to the jurisdiction hearing and received responses stating that
neither Trust, Faith nor any of their parents was a member of, or
eligible for membership in, either tribe, the omissions and any
violation of its continuing duty of inquiry were necessarily
            2
harmless.

1
      Statutory references are to this code unless otherwise
stated.
2
       As discussed in section 1, this division has addressed at
length the purpose of the mandatory and continuing duty of
inquiry and held the violation of that duty is harmless only when
the record affirmatively reflects the protections intended to be
afforded through the exercise of that duty have been provided.
(In re Rylei S. (2022) 81 Cal.App.5th 309, 325; In re J.C. (2022)




                                 2
       It may be that the failure to fully comply with the child
protective agency’s continuing duty of inquiry could be harmless
if the incomplete investigation generated all the information
required by federal and state law for an ICWA notice to the
tribes. Here, however, because the notices omitted potentially
significant information, we cannot conclude a proper inquiry
would not have uncovered the missing information or even
identified additional tribes that should have received notice.
Accordingly, we conditionally affirm the order terminating
parental rights and remand for the Department, with adequate
oversight by the juvenile court, to comply with the inquiry
provisions of ICWA and California law.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Petition, Detention Hearing and Prejurisdiction
         ICWA Inquiries
       On March 21, 2019 the Department filed a section 300
petition alleging both Danesha and Faith had tested positive for
amphetamine in the hospital immediately after Faith’s birth;
Danesha had a history of abusing methamphetamine and alcohol;
and her substance abuse made her unable to care for Faith and
her then-two-year-old son, Trust (§ 300, subd. (b)). The petition


77 Cal.App.5th 70, 80-82.) Several courts have followed a
somewhat similar approach (see In re Benjamin M. (2021)
70 Cal.App.5th 735, 744; see also In re Y.M. (2022)
82 Cal.App.5th 901, 910), while others have applied an entirely
different, far more tolerant standard of prejudice (see, e.g., In re
Ezequiel G. (2022) 81 Cal.App.5th 984; In re Dezi C. (2022)
79 Cal.App.5th 769). The Supreme Court has granted review in
In re Dezi C., September 21, 2022, S275578, and presumably will
address the conflict.




                                  3
also alleged Faith’s biological father, Christopher J., knew of
Danesha’s substance abuse and failed to protect the children
(§ 300, subd. (b)). Jimmie W., Trust’s biological father, was not
named in the petition and was not present at the detention
hearing.
       On March 22, 2019, the day of the detention hearing,
Danesha filled out ICWA form-020 indicating she had no Indian
ancestry as far as she knew. The court found Christopher to be
Faith’s presumed father and Jimmie to be Trust’s presumed
father. Neither man appeared at the hearing. The court
acknowledged receiving Danesha’s ICWA-020 form and asked her
whether she knew if Christopher or Jimmie had Indian ancestry.
Danesha replied she did not know.
       Faith’s paternal grandmother, Stacy B., an unidentified
paternal aunt, and maternal great-grandmother Joyce G. were
also present at the March 2019 detention hearing. After the
court asked Danesha about Christopher’s Indian ancestry, the
Department’s counsel asked the court to inquire of Stacy and
Faith’s paternal aunt if they had reason to know of “Indian
ancestry on the paternal side.” Directing its question to the
“relatives of Christopher J.,” the court asked whether they had
any reason to know the family had Indian ancestry. Stacy
replied her father, Faith’s paternal great-grandfather, was
“American Indian” and she had a copy of his death certificate
identifying his tribe as the Caddo Indian Tribe of Oklahoma.
Faith’s paternal aunt did not respond. The court did not ask
Joyce about Indian ancestry.
       Finding a prima facie case for detention, the court detained
the children, ordered the Department to consider Joyce and
maternal grandmother Evelyn A. for possible placement and




                                 4
directed the Department to continue to investigate the children’s
Indian ancestry.
       On March 29, 2019 the Department interviewed Joyce at
her home for possible placement. Joyce told the Department her
family had possible Indian ancestry with the Tecumseh Shawnee
Indian Tribe. Joyce also reported she had six children,
16 grandchildren and 20 great-grandchildren. At the
Department’s request, Joyce provided biographical information
for maternal grandfather (Joyce’s son) David B., who was
incarcerated; maternal grandmother Evelyn; and maternal great-
grandfather Wilbert B., who was deceased. She also stated she
knew generally Faith’s paternal relatives had Indian ancestry
but did not have any specific information.
       On March 29, 2019 the Department interviewed Joyce’s
sons, maternal great-uncles Wilbert B. and Robert K., who were
living with Joyce. Neither man was questioned on ICWA-related
matters.
       On May 24, 2019 the Department interviewed Evelyn, who
denied Indian ancestry on her side of the family. It does not
appear Evelyn was asked for, or provided, any biographical
information for any of her relatives.
       2. The Jurisdiction Hearing
      Jimmie appeared at the jurisdiction hearing on June 11,
2019 and filled out an ICWA-020 form denying knowledge of any
Indian ancestry. Neither Danesha nor Christopher appeared at
the hearing. The court found notice proper and sustained the
substance abuse and failure-to-protect allegations and continued
the disposition hearing to August 15, 2019. The court’s minute
order states, “The court finds Jimmie [W.] is [Trust]’s presumed




                                5
father and ICWA does not apply to this minor. . . . DCFS to
continue to investigate ICWA issues.”
      3. The Disposition Hearing and Notices to Tribes
       In a last minute information for the court filed August 9,
2019 for an August 15, 2019 hearing, the Department attached
copies of the ICWA notices sent in July 2019 on behalf of Trust
and Faith to the Department of the Interior, the Bureau of Indian
Affairs and the Shawnee Tribe of Oklahoma and to the Caddo
Nation of Oklahoma on behalf of Faith only.
       On August 14, 2019 the Department filed a section 342
petition on behalf of Trust advising the court of an open
dependency case in San Bernardino filed in April 2019, which
alleged Trust was at substantial risk of serious physical harm
based on Jimmie’s history of domestic violence and his violent
conduct directed at his pregnant girlfriend in the presence of
their children (Trust’s half-siblings). (§ 300, subds. (a), (b), (j).)
The court ordered Trust (who had been placed with Evelyn since
detention from Danesha) detained from Jimmie and set both the
jurisdiction hearing on the section 342 petition and the
disposition hearing on the section 300 petition for October 17,
2019. The court stated its findings as to ICWA were “pending.”
       In its October 11, 2019 last minute information for the
court prior to the October 17, 2019 hearing, the Department
reported it had received responses to its ICWA notices from the
Shawnee Tribe of Oklahoma and the Caddo Nation of Oklahoma.
The Department attached the tribes’ responses to its report. The
Shawnee Tribe ICWA representative wrote in August 2019 that,
based on the “genealogical information provided” in the notice,
neither Trust, Faith, nor their parents (Danesha and Jimmie for
Trust; Danesha and Christopher for Faith) was a member of, or




                                  6
eligible for membership in, the Shawnee Tribe. Similarly, a
representative of the Wichita and Affiliated Tribes wrote to the
Department on August 29, 2019 indicating that neither Faith nor
her parents was an enrolled member nor eligible for membership
in the Caddo Nation of Oklahoma. The Department stated there
were no further ICWA responses pending and asked the court to
make ICWA findings as to Trust and Faith at the next hearing.
       On October 17, 2019 the court continued the matter to
November 25, 2019 without making any ICWA findings.
       On November 25, 2019 the court sustained the section 342
petition (§ 300, subds. (b), (j)) and set the disposition hearing on
both petitions for January 10, 2020. Neither the court nor the
Department addressed ICWA at the hearing.
       The disposition hearing on both petitions was continued
again (due to Danesha’s incarceration) and held on March 12,
2020. As to ICWA, the Department told the court, “An ICWA
finding is needed on this case.” Asked by the court for
information, the Department reminded the court of the
information it had provided in October 2019 concerning the tribal
responses to its ICWA notices and asked the court to find ICWA
did not apply to either child. The Department then reported,
inaccurately, “[T]he only parent who was indicating they may
have ancestry was, I believe, a relative of [Christopher] who was
present at [a] prior hearing. The Department did follow up and is
asking that the court find that ICWA does not apply [to] either
[child].” The court asked, “So the only ICWA claim was as to
[Christopher]?” The Department responded, “Yes,” a relative of
Christopher’s.
       The court inquired as to Christopher’s ICWA responses.
The Department reminded the court that Christopher had never




                                 7
appeared in the action, but, based on statements by paternal
grandmother Stacy at the detention hearing, notices were sent to
the Caddo Nation of Oklahoma. The court then asked whether it
had “already ma[de] an ICWA finding as to Trust?” The
Department responded the court had indicated at the detention
hearing there was no reason to know Trust was an Indian child
“because [Jimmie] had not appeared initially. And then once he
appeared [on June 11, 2019], I don’t see that the court ever made
a final ICWA finding as to him.” Recalling that Jimmie had
denied ICWA ancestry on his ICWA-020 form, and Danesha had
similarly denied ICWA ancestry on her ICWA-020 form, the court
stated, “[A]s to both children I find there is no reason to know
that they are Indian children within the meaning of [ICWA], and
                                                       3
I find, as to both children, [ICWA] does not apply.”
      4. The Six-month Review Hearing and the Selection and
         Implementation Hearing Terminating Parental Rights
      After several continuances the six-month review hearing
was held on December 4, 2020. The court terminated family
reunification services for all parents and set a selection and
implementation hearing for April 19, 2021.
      In all further reports prior to the selection and
implementation hearing, the Department’s only reporting as to
ICWA stated, “On 3/22/19, the Court did not have any reason to

3
       The court’s March 12, 2020 minute order states as to Trust,
“The Court does not have reason to know that this is an Indian
child as defined under ICWA, and does not order notice to any
tribe under the BIA. Parents are to keep the Department, their
Attorney and the Court aware of any new information relating to
possible ICWA Status.” The court made an identical ICWA
finding for Faith.




                                 8
know the children are Indian children, as defined under ICWA
and did not order notice to any tribe or the BIA. The [ICWA]
does not apply.”
      On December 3, 2021 the court denied Danesha’s
section 388 petition and, at the Department’s request, continued
the selection and implementation hearing to February 4, 2022.
The court asked the Department about ICWA. The Department
replied, “With regard to Trust, on June 11, 2019 [after Jimmie
appeared and denied Indian ancestry] the Court made a finding
that there was no reason to know that Trust was an Indian child.
On March 12, 2020, the court found that ICWA does not apply in
regard[] to Faith, given that [Christopher] had initially provided
information that there may be ancestry, which was subsequently
ruled out.” No mention was made of Joyce and the information
she provided (or was unable to provide) as to the Indian ancestry
of both children. The court responded, “I’m not making a new
finding today. I’m just confirming that for the .26 hearing, the
ICWA inquiry has been completed and there is none—there is no
Indian ancestry.”
      At the February 4, 2022 section 366.26 hearing, the court
stated, “At that last hearing I confirmed that a proper [ICWA]
finding was made for the children.” The court terminated
parental rights and freed Trust and Faith for adoption.
      Danesha filed a timely appeal from the court’s order
terminating her parental rights.
                         DISCUSSION
      1. ICWA and the Duties of Inquiry and Notice
      We have on several recent occasions addressed the
purposes of ICWA and the procedural protections ICWA and
California law impose before state courts may order Indian




                                9
children removed from their homes and placed in foster care or
adoptive homes. (See In re Rylei S. (2022) 81 Cal.App.5th 309,
316-318; In re J.C. (2022) 77 Cal.App.5th 70, 77-79; In re
Antonio R. (2022) 76 Cal.App.5th 421, 431-432.)
       In brief, to ensure Indian tribes may exercise their rights in
dependency proceedings as guaranteed by ICWA and related
state law (see Isaiah W. (2016) 1 Cal.5th 1, 5), an investigation of
possible Indian ancestry must be undertaken and, when
appropriate, notice provided to the interested tribes. (§ 224.2,
subd. (a).) The duty to inquire “begins with the initial contact”
(§ 224.2, subd. (a)) and obligates the juvenile court and child
protective agencies to ask all relevant involved individuals
whether the child may be an Indian child. (In re Rylei S., supra,
81 Cal.App.5th at p. 316; § 224.2, subds. (a)-(c).)
       In addition, section 224.2, subdivision (e), imposes a duty of
further inquiry regarding a child’s possible Indian status “[i]f the
court, social worker, or probation officer has reason to believe
that an Indian child is involved in a proceeding, but does not
have sufficient information to determine that there is reason to
know that the child is an Indian child.” (See also Cal. Rules of
Court, rule 5.481(a)(4) [further inquiry must be conducted if the
social worker “knows or has reason to know or believe that an
Indian child is or may be involved”].) Further inquiry “‘includes,
but is not limited to,’ interviewing, as soon as practicable,
extended family members to gather the biological information
required by section 224.3, subdivision (a)(5), to be included in
ICWA notices, contacting the Bureau of Indian Affairs and
contacting the ‘tribe or tribes and any other person that may
reasonably be expected to have information regarding the child’s




                                 10
membership, citizenship status, or eligibility.’” (In re Rylei S.,
supra, 81 Cal.App.5th at p. 317; § 224.2, subd. (e)(2).)
      If those inquiries result in reason to know the child is an
             4
Indian child, notice to the relevant tribes is required. (25. U.S.C.
§ 1912(a); Welf. & Inst. Code, § 224.3.) The governing federal
regulations require ICWA notices to include, if known, the
names, birthdates, birthplaces and tribal enrollment information
of all direct lineal ancestors of the child. (25 C.F.R. § 23.111(d)(3)
(2022).) State law mandates inclusion of “[a]ll names known of
the Indian child’s biological parents, grandparents, and great-
grandparents or Indian custodians, including maiden, married,
and former names or aliases, as well as their current and former
addresses, birth dates, places of birth and death, tribal
enrollment information of other direct lineal ancestors of the
child, and any other identifying information, if known.” (§ 224.3,
subd. (a)(5)(C).)
      2. The Department Did Not Fulfill Its Continuing Duty of
         Inquiry; the ICWA Notices Sent Do Not Render the Error
         Harmless
      The Department acknowledges it had reason to believe
from Stacy’s comments at the March 22, 2019 detention hearing
that Faith may have Indian ancestry on her father’s side at least.
And, based on maternal great-grandmother Joyce’s responses on
March 29, 2019, it also had reason to believe that both Trust and

4
       “‘For purposes of ICWA, an “Indian child” is an unmarried
individual under age 18 who is either a member of a federally
recognized Indian tribe or is eligible for membership in a
federally recognized tribe and is the biological child of a member
of a federally recognized tribe.’” (In re Rylei S., supra,
81 Cal.App.5th at p. 317, fn. 5.)




                                  11
Faith may have Indian ancestry on their mother’s side, despite
the Department’s explanation to the court in March 2020 that the
“only ICWA issue” related to Faith’s Indian ancestry. The
Department also acknowledges, without explanation, that it did
not interview maternal grandfather David, who was incarcerated,
or Faith’s paternal aunt, who appeared at the detention hearing.
It also admits it interviewed but did not make any ICWA
inquiries to maternal great-aunt Tracy S. and maternal great-
uncles Wilbert and Robert. Indeed, no one from maternal
grandfather’s generation was interviewed about Indian ancestry.
       The Department claims further inquiry of those relatives
was unnecessary, however, because it had obtained from Stacy
and Joyce all the information necessary to provide notice to the
tribes each of them identified. The notices were sent, and the
tribes responded. Nothing further was required, asserts the
Department; or if it was, the error in failing to make further
inquiry was plainly harmless. This argument fails because the
notices on which it is predicated were neither accurate nor
complete.
       In the ICWA notice for Trust, for example, Joyce was
identified as Trust’s maternal great-grandfather, while
Wilbert B. was listed as Trust’s great-grandmother. (Those
individuals are properly identified in the notice for Faith.)
Evelyn and maternal grandfather David were identified in the
notices with their birthdates and birthplaces; but no information
was provided for either of Evelyn’s parents, nor does the record
indicate Evelyn, with whom Trust has been placed since his
detention, had ever been asked about them.
       David—the children’s maternal grandfather—was not
interviewed; and, although he was incarcerated and capable of




                               12
being found, his address was listed as “unknown.” David’s
deceased father, maternal great-grandfather Wilbert B., was
identified in the ICWA notice, but no information was included
on his date and place of death. Either Joyce did not know that
information or did not provide it; and neither David nor great-
uncles Wilbert and Robert and great-aunt Tracy S. were asked,
leaving the record without any indication whether they could
have supplied additional detail for inclusion in the ICWA notices.
Moreover, despite the mandate of section 224.2,
subdivision (e)(2)(C), there is no suggestion in any of the
Department’s reports that it contacted the Bureau of Indian
Affairs, the Department of the Interior, or the tribes (the
Shawnee Tribe of Oklahoma and the Caddo Nation of Oklahoma)
to determine whether the missing information was “necessary for
the tribe to make a membership or eligibility determination.”
       The Department seemingly acknowledges these omissions
but, citing cases that have identified a standard of prejudice with
which we have repeatedly disagreed, emphasizes that Danesha
has not demonstrated on appeal that further interviews would
have supplied the missing information. (See In re Dezi C. (2022)
79 Cal.App.5th 769, review granted, Sept. 21, 2022, S275578;
In In re Ezequiel G. (2022) 81 Cal.App.5th 984; In re M.M. (2022)
81 Cal.App.5th 61, 72, review granted Oct. 12, 2022, S276099.)
This argument stubbornly ignores that the duty to develop the
information necessary to provide proper notice rests with the
court and the Department, not the parents or members of the
parents’ families. (In re J.K. (2022) 83 Cal.App.5th 498, 506;
accord, In re Rylei S., supra, 81 Cal.App.5th at p. 317; In re
Antonio R., supra, 76 Cal.App.5th at p. 430; In re Benjamin M.




                                13
(2021) 70 Cal.App.5th 735, 742; but see Ezequiel G., at pp. 1013-
1015.)
      Emphasizing Joyce’s large family of “six children,
16 grandchildren and 20 great-grandchildren,” the Department
complains it simply cannot be expected, despite the statutory
mandate, to interview every extended family member and
“interested person,” including the reporting hospital worker or
the nonrelated extended family member in whose care and
                              5
custody Faith has been placed. The Department’s task may be
difficult, but the language of section 224.2, subdivision (e), is
clear: When there is reason to believe a child involved in
dependency proceedings may be an Indian child, further inquiry
of the statutorily defined, relevant individuals is required to
obtain the information necessary to provide the requisite ICWA
notice. If the inquiry of an individual is not made (and there may
well be times when it is unnecessary) (see In re Rylei S., supra,
81 Cal.App.5th at p. 325 [suggesting examples]), the burden is on


5
      We might be more sympathetic to the Department’s
complaint about the enormity of the task of interviewing several
dozen extended family members had it not failed to direct ICWA-
related questions to many of the family members it actually
interviewed and if it had not repeatedly included incomplete and
inaccurate boilerplate descriptions of its ICWA efforts in its
reports before the section 366.26 hearing. Had the juvenile court
been properly advised that both children may have Indian
ancestry through their maternal lineage, not just Faith through
her father, the court may have directed the Department to
conduct a proper inquiry, preventing the errors we identify and
avoiding the delay in permanency for Faith and Trust that many
of our colleagues cite as the basis for excusing the Department’s
recurring violations of its statutory obligations.




                                  14
the Department to show further inquiry was unnecessary or
would not have yielded the missing information. (Ibid.; see In re
Manzy W. (1997) 14 Cal.4th 1199, 1209 [failure to comply with
mandatory duty may be harmless error if the record affirmatively
shows the protections intended to be afforded by the duty have
been provided].) The Department does not contend it carried that
burden, but rather that the burden is too onerous, and should be
placed on Danesha. As discussed, we have repeatedly rejected
that approach. (Rylei S., at p. 317; In re Antonio R., supra,
76 Cal.App.5th at p. 430.)
      The Department’s suggestion that the ICWA issues have
been forfeited because they were not raised in Danesha’s prior
appeal from the jurisdiction finding and disposition order is also
              6
without merit. The duty of inquiry is a continuing one not
subject to forfeiture by the parent’s failure to raise it in a prior
appeal (In re Isaiah W., supra, 1 Cal.5th at p. 15), particularly
when, as here, the prior appeal was dismissed without a decision
on the merits.
      In sum, further inquiry is required in this case. On remand
the juvenile court must promptly direct the Department to make
a meaningful and thorough inquiry regarding Trust’s and Faith’s


6
      In her initial appeal from the disposition order, Danesha
challenged the content of the ICWA notices for omitting other
federally recognized Shawnee tribes. Danesha’s counsel
subsequently withdrew that argument and advised this court in
writing that, after examination of the record, there were no
arguable issues. (See generally In re Phoenix H. (2009)
47 Cal.4th 835.) Danesha did not respond to our invitation to file
a brief on her own behalf. (Id. at pp. 844-845.) We dismissed her
appeal.




                                 15
possible Indian ancestry, including making all reasonable efforts
to interview maternal grandfather David B., maternal great-
uncles Robert and Wilbert, and maternal great-aunt Tracy S. In
addition, the Department must make reasonable efforts to
identify and thereafter to interview all extended family members
and others who have an interest in the child regarding Trust’s
and Faith’s possible Indian ancestry and contact the Shawnee
Tribe of Oklahoma and the Caddo Nation of Oklahoma and/or
any other tribes that may be identified during the inquiry as
required by section 224.2, subdivision (e)(2)(C). If that
information establishes a reason to know an Indian child is
involved, notice in accordance with section 224.3 must be
provided to any tribe that has been identified or, if the tribe
cannot be identified, to the Bureau of Indian Affairs. The
Department must thereafter notify the juvenile court of its
actions and file certified mail return receipts for any ICWA
notices that were sent, together with any responses received.
The court must determine on the record whether the ICWA
inquiry and notice requirements have been satisfied and whether
Trust and Faith, or either of them, are Indian children. If the
court finds an Indian child is involved in the proceedings, it is to
vacate its order terminating parental rights and conduct a new
section 366.26 hearing and all further hearings in compliance
with ICWA and related California law. If not, the court’s original
order terminating parental rights may remain in effect.




                                 16
                          DISPOSITION
      The February 4, 2022 order terminating parental rights is
conditionally affirmed, and the matter is remanded for the court
and the Department to comply with the mandatory and
continuing duty of inquiry and notice provisions of ICWA and
related California law and for further proceedings not
inconsistent with this opinion.




                                    PERLUSS, P. J.


     We concur:



           SEGAL, J.



           FEUER, J.




                               17